Title: To George Washington from Major General Robert Howe, 23 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear sir
						Highlands [N.Y.] 23d July 1780
					
					I am exceedingly anxious to hear from your Excellency about the militia at Clavarac that I mention’d in my letter a day or two Since as I hear they are arriving there very fast. Colo. Hay tells me six thousand will take that Rout my accounts of cattle are not very Encouraging I must give the Purchasers a spur, and again Apply to the state of Connecticut.
					this casual Express gives me a moment to trouble you with these few lines. In great Haste but with Every sentiment of affection and Respect I am Dear sir Your Excellencys most obt hum. servt
					
						Robt Howe
					
					
					
						p.s. Sir Harry Clinton went down to new york a few nights since at midnight & a Large Council of War of General & Field officers has been held. The Enemy as I am informed have moved in preparition as it is said for the movement I wrote you about last night & this morning.
					
				